Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 1 of 35

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

 

Case number (if known) Chapter

O Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name TooJay's Management LLC _

 

 

 

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)

 

 

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business
3654 Georgia Avenue
West Palm Beach, FL 33405 ; __
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Palm Beach Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

5. Debtor's website (URL)

 

 

 

6. Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

CO Partnership (excluding LLP)
1) Other. Specify:

 

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 2 of 35

Debtor
Name

7. Describe debtor's business

TooJay's Management LLC

Case number (if known)

 

A. Check one:

DO Health Care Business (as defined in 11 U.S.C. § 101(27A))
C1 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
0) Railroad (as defined in 11 U.S.C. § 101(44))

OO Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

0 Clearing Bank (as defined in 11 U.S.C. § 781(3))

I None of the above

B. Check all that apply

O Tax-exempt entity (as described in 26 U.S.C. §501)

0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
0 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http://www.uscourts.gov/four-digit-national-association-naics-codes.

7225

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a "small
business debtor" must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11

(whether or not the debtor is a

“small business debtor’) must
check the second sub-box.

 

Check one:

O Chapter 7

O Chapter 9

a Chapter 11. Check all that apply:

(1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,628. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

OO

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

 

No.
O Yes.

Case number

When
When

District

District ____ Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

Official Form 201

OO No
i Yes.

Debtor TJ Acquisition, LLC Relationship Affiliate

Southern District of

Florida 4/29/20

District When Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 3 of 35

Debior TooJay's Management LLC : Case number (ifknown) =
Name

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Debtor TooJay's Management LLC - Case number (if known)

Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 4 of 35

 

Name

11. Why is the case filed in
this district?

 

Check all that apply:

Hi Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

OA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or
have possession of any

HNno

real property or personal (Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

property that needs
immediate attention?

Why does the property need immediate attention? (Check all that apply.)
O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C1 It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

0 Other
Where is the property?

 

 

Number, Street, City, State & ZIP Code
Is the property insured?

[No

OJ Yes. 'nsurance agency

Contact name

 

 

Phone

 

Sa Statistical and administrative information

 

13. Debtor's estimation of
available funds

14. Estimated number of

 

Check one:
Wi Funds will be available for distribution to unsecured creditors.

CO After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

 

D 1-49 0 1,000-5,000 CO 25,001-50,000
creditors C1 50-99 CZ 5001-10,000 C 50,001-100,000

0 100-199 C1 10,001-25,000 0 More than100,000
@ 200-999

15, Estimated Assets 0 $0 - $50,000 O $1,000,001 - $10 million 1 $500,000,001 - $1 billion
C1 $50,001 - $100,000 O $10,000,001 - $50 million O $1,000,000,001 - $10 billion
C1 $100,001 - $500,000 I $50,000,001 - $100 million QO) $10,000,000,001 - $50 billion
C1) $500,001 - $1 million  $100,000,001 - $500 million C1) More than $50 billion

16. Estimated liabilities CZ $0 - $50,000 0 $1,000,001 - $10 million C1 $500,000,001 - $1 billion
1 $50,001 - $100,000 Hl $10,000,001 - $50 million C1 $1,000,000,004 - $10 billion
1 $100,001 - $500,000 C1 $50,000,001 - $100 million C1 $10,000,000,001 - $50 billion
CO $500,001 - $1 million D $100,000,001 - $500 million C1 More than $50 billion

 

Official Form 201

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 5 of 35

Debtor TooJay's Management LLG Case number (if known)
Name

eee Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The dabtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is true and correct.
| declare under penally of perjury that the foregoing is true and correct.

Executedon OY /98/ 2-030

MM4 DD/YYYY
x a Edward Maxwell Piet
Signatur aulhorized representative of debtor Printed name

Title CEO

   
  

Date 4/2¢ | 20 AO

MM/OD/YYYY

18. Signature of attorney x ;
Signature of attorney for debtor,

Michael Goldberg 8866
Printed name

Akerman LLP
Firm name

350 East Las Olas Boulevard
Suite 1600

Fort Lauderdale, FL 33301
Number, Street, City, State & ZIP Code

Contact phone 954-463-2700 Emailaddress michael.goldberg@akerman.com

886602 FL
Bar number and State

Official Form 201 Voluntary Petition for Non-Indlviduals Filing for Bankruptcy page 5
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 6 of 35

WRITTEN CONSENT OF
TOOJAY’S MANAGEMENT LLC

April 28, 2020

The undersigned, being the sole member and manager of Toojay’s Management LLC, a Florida limited
liability company (“Management”), in lieu of holding a meeting, hereby waives all notices, statutory or
otherwise, and consent to and approve the following resolutions:

WHEREAS, TJ Acquisition, LLC, a Delaware limited liability company (“Parent”), is the sole
member and manager of Management, and Management is the sole member and manager of each of the entities
set forth in Exhibit A hereto (the “Subsidiaries” and together with Management, each, a “Company”, and
collectively, the “Companies”); and

WHEREAS, the undersigned has considered the circumstances of the business, assets and outstanding
liabilities of each Company, and determined that a restructuring is necessary in order to maintain each
Company as a going concern.

NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the undersigned, it is desirable and
in the best interests of each Company, its creditors, and other interested parties that a petition be filed by each
Company in the United States Bankruptcy Court for the Southern District of Florida (the “Bankruptcy Court”)
seeking relief under the provisions of chapter I 1 of title 11 of the United States Code (the “Bankruptcy Code”);

RESOLVED FURTHER, that each of Maxwell Piet, John S. Castle and Eric Korsten (each, an
“Authorized Person’) is hereby authorized, empowered and directed on behalf and in the name of each
Company to execute, verify and file all petitions, schedules, lists, and other papers or documents, and to take
and perform any and all further actions and steps that such Authorized Person deems necessary, desirable and
proper in connection with the commencement of each Company’s chapter 11 case (the “Chapter | | Case”);
and

RESOLVED FURTHER, that subject to the Bankruptcy Code, and otherwise applicable law, each
Authorized Person shall have all of the right, power and authority to manage and direct the business and affairs
of each Company and to do any and all acts on behalf and in the name of each Company that are necessary or
convenient to or in furtherance of any decisions within the scope of his authority and any and all actions that
are related or incidental to the accomplishment of such actions, all without the consent of any other person or
entity, including but not limited to the following: (i) the determination and implementation of an overall
strategy in the Chapter 11 Case; (ii) the direction and administration of the Chapter | 1 Case and the hiring and
direction of each Company’s professionals in connection therewith, (iii) the operation and management of each
Company at all times during the pendency of the Chapter 11 Case, (iv) the development and adoption of any
plan of restructuring or plan of liquidation for each Company, (v) the day-to-day responsibilities of each
Company at all times during the pendency of the Chapter 11 Case; (vi) any process to market and sell each
Company’s assets; (vii) the borrowing of funds from, and provision of guaranties to, and the undertaking of
related financing transactions, including the use of cash collateral, with such lenders and on such terms as may
be reasonably necessary for the continuing conduct of the affairs of each Company and the paying of related
fees and granting of security interests in and liens upon some, all or substantially all of each Company’s assets,
as may be deemed necessary by such Authorized Person in connection with such borrowings; (viii) making any
other decisions or performing any other such acts consistent with operating each Company in the Chapter 11
Case and prosecuting the Chapter 11 Case to a successful conclusion; (ix) any and all action necessary or
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 7 of 35

convenient to or in furtherance of any of the foregoing; and (x) any and all actions related or incidental to the
accomplishment of any of the foregoing, in each case without the consent of any other person or entity.

WHEREAS, each Company will require the services of legal, financial, restructuring, and other
professionals during the Chapter 11 Case; and

WHEREAS, it is in the best interests of each Company, its creditors, and other interested parties to
obtain debtor-in-possession financing in furtherance of the Chapter 11 Case.

NOW, THEREFORE, BE IT RESOLVED, that each Authorized Person is hereby authorized,
empowered and directed on behalf and in the name of each Company to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the filing of the Chapter 11 Case;

RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf and in the name of each Company to retain the law firm of Akerman LLP (“Akerman”) as
bankruptcy counsel to represent and assist each Company in carrying out its duties under chapter 11 of the
Bankruptcy Code, and to take any and all actions to advance each Company’s rights in connection therewith,
and each Authorized Person is hereby authorized, empowered and directed on behalf and in the name of each
Company to execute appropriate retention agreements, pay appropriate retainers prior to and immediately upon
the filing of the Chapter 11 Case, and to cause to be filed an appropriate application for authority to retain the
services of Akerman;

RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf and in the name of each Company to employ any other professionals necessary to assist each
Company in carrying out its duties under the Bankruptcy Code; and in connection therewith, each Authorized
Person is hereby authorized, empowered and directed on behalf and in the name of each Company to execute
appropriate retention agreements, pay appropriate retainers prior to or immediately upon the filing of the
Chapter 11 Case and cause to be filed appropriate applications with the Bankruptcy Court for authority to
retain the services of any other professionals, as necessary, and on such terms as are deemed necessary,
desirable and proper;

RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf and in the name of each Company to obtain post-petition financing according to terms which may be
negotiated by the management of each Company, including under debtor-in-possession credit facilities or the
use of cash collateral; and to enter into any guaranties and to pledge and grant liens on its assets as may be
contemplated by or required under the terms of such post-petition financing or cash collateral agreement; and
in connection therewith, each Authorized Person is hereby authorized, empowered and directed on behalf and
in the name of each Company to execute appropriate loan agreements, cash collateral agreements and related
ancillary documents;

RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf of and in the name of each Company to seek the highest and best value for the assets of each
Company, including (a) marketing each Company, its business and its assets, (b) identifying appropriate third
party purchasers, strategic and financial, (c) negotiating the terms and conditions of, and entering into one or
more appropriate letters of intent, term sheets, or purchase and sale agreements in respect of the assets of each
Company ora chapter 11 plan, (d) obtaining any orders, consents or approvals of the Bankruptcy Court and
other third parties necessary or appropriate to carry out the transactions contemplated by such agreements or
documents, and (e) taking any other actions reasonably necessary in connection therewith;
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 8 of 35

RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf and in the name of each Authorized Person to take any and all actions, to execute, deliver, certify,
file and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and to take any
and all actions and steps deemed by such Authorized Person to be necessary or desirable to carry out the
purpose and intent of each of the foregoing resolutions and to effectuate a successful Chapter 1 1 Case; and

RESOLVED FURTHER, that any and all actions heretofore taken by any Authorized Person on behalf
and in the name of any Company in furtherance of the purpose and intent of any or all of the foregoing
resolutions be, and hereby are, ratified, confirmed, and approved in all respects.

FURTHER RESOLVED, that any party receiving an executed copy, a facsimile or an electronic
transmission by e-mail, or similar medium in portable document format or comparable format which contains
an electronic image of the document and requisite signatures, of these resolutions may rely hereon; and

FURTHER RESOLVED, that this Written Consent may be executed in one or more counterparts and
all of such counterparts shall collectively constitute an original consent.

# ok ROR OF
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 9 of 35

IN WITNESS WHEREOF, the undersigned has executed this Written Consent as of the date first
written above.

TJ ACQUISITION, LLC

 

 

Name: John S. Castle
Title: Authorized Person
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 10 of 35

Exhibit A

Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Subsidiary Type and Jurisdiction of Organization
| | TooJay’s Bakery & Commissary, L.L.C. Florida LLC
2 | TooJay’s Palm Beach, L.L.C. Florida LLC
3 | TooJay’s Lake Worth, L.L.C. Florida LLC
4 | TooJay’s Jupiter, L.L.C. Florida LLC
5 | TooJay’s Polo, L.L.C. Florida LLC
6 | TooJay’s Stuart, L.L.C, Florida LLC
7 | TooJay’s Altamonte, L.L.C. Florida LLC
8 | TooJay’s of West Boca, L.L.C. Florida LLC
9 | TooJay’s Colonial, L.L.C. Florida LLC

10 | TooJay’s at Dr. Phillips, L.L.C. Florida LLC

11 | TooJay’s Vero, L.L.C Florida LLC

12 | TooJay’s of Lake Mary, LLC Florida LLC

13 | TooJay’s Waterford Lakes, L.L.C. Florida LLC

14 | TooJay’s Coral Springs, L.L.C. Florida LLC

15 | TooJay’s of Sarasota, L.L.C. Florida LLC

16 | TooJay’s Plantation, L.L.C. Florida LLC

\7 | TooJay’s Glades, L.L.C. Florida LLC

18 | TooJay’s of The Villages, L.L.C. Florida LLC

19 | TooJay’s Downtown Gardens, L.L.C. Florida LLC

20 | TooJay’s VLG II, L.L.C. Florida LLC

21 | TooJay’s of Ocoee, L.L.C. Florida LLC

22 | TooJay’s.com, L.L.C. Florida LLC

23 | TooJay’s of Lakeland, L.L.C. Florida LLC

24 | TooJay’s Downtown Tampa, L.L.C. Florida LLC

25 | TooJay’s Villages IL, L.L.C. Florida LLC

26 | TooJay’s Hallandale, L.L.C, Florida LLC

27 | TooJay’s West Palm Beach, L.L.C. Florida LLC

28 | TooJay’s Wellington Commons, L.L.C. Florida LLC

29 | TooJay’s Boynton Oakwood Square, LLC Florida LLC

30 | TooJay’s Pembroke Pines, L.L.C. Florida LLC

31 | TooJay’s Naples, LLC Florida LLC

32 | TooJay’s N Ft. Lauderdale, L.L.C. Florida LLC

33 | TooJay’s Dania Beach, L.L.C. Florida LLC

 

 
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 11 of 35

United States Bankruptcy Court
Southern District of Florida

Inre TooJay's Management LLC ee Case No, -
Debtor(s) Chapter 11

VERIFICATION OF CREDITOR MATRIX

I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.

—
ps Yas -Qoas =
Edward Maxwell Piet/CEO
Signer/Title

Software Copyright (c) 1995-2020 Best Case, LLC - www.bestcase,com Best Casa Bankruptcy
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 12 of 35

2980 INVESTMENTS LLC
C/O LEGACY BANK OF FLORIDA
FORT LAUDERDALE, FL 33301

A-B MICROWAVE OVEN SERVICE INC
4211 N. ORANGE BLOSSOM TR
ORLANDO, FL 32804

ACME SMOKED FISH OF FLORIDA LLC
1400 SW 1ST COURT
POMPANO BEACH, FL 33069

AFCO
PO BOX 360572
PITTSBURGH, PA 15250-6572

AIRGAS DRY ICE
PO BOX 951873
DALLAS, TX 75395-1873

ALBANY PACKAGING USA LLC
451 GOOLSBY BOULEVARD
DEERFIELD BEACH, FL 33442

ALL AMERICAN CONTAINERS INC
9330 N.W. 110TH AVENUE
MIAMT, FL 33178

ALL CLEAR TECHNOLOGIES
1001 YAMATO ROAD
BOCA RATON, FL 33431

ALTEC PRODUCTS, INC.
23422 MILL CREEK DRIVE STE-225
LAGUNA HILLS, CA 92653

American Express Credit Card
P.O. Box 650448
Dallas, TX 75265-0448

AMERICAN FOOD EQUIPMENT & SUPPLY, INC.
1372 NORTH GOLDENROD RD #23
ORLANDO, FL 32807
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 13 of 35

ANNE M. GANNON TAX COLLECTOR
PO BOX 3828
WEST PALM BEACH, FL 33402-3828

AQUA CHILL
135 WESTON ROAD #103
WESTON, FL 33326

ARAMARK UNIFORM
PO BOX 731676
DALLAS, TX 75373-1676

ATLANTIC PERSONNEL & TENANT SCREENING
8895 N. MILITARY TRAIL
PALM BEACH GARDENS, FL 33410

BAKEMARK USA, LLC
6307 NORTH 53RD STREET
TAMPA, FL 33610

BARBARA FORD-COATES, TAX COLLECTOR
101 S. WASHINGTON BLVD.
SARASOTA, FL 34236-6993

BC HOLDINGS OF NY INC
c/o Brian Bast

22 RANCHER PLACE
Huntington, NY 11743

BDO USA LLP
PO BOX 642743
PITTSBURGH, PA 15264-2743

BENESH FRIEDLANDER COPLAN & ARNOFF LLP
ATTN: ACCOUNTING DEPT
CLEVELAND, OH 44114-2378

BIZERBA USA INC
PO BOX 1041
NEW YORK, NY 10268-1041

BOTTLING GROUP LLC
LOCKBOX #841828
DALLAS, TX 75284-1828
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 14 of 35

BROOKSIDE EQUITY PARTNERS LLC
201 Tesser Blvd.
Stamford, CT 06901

Brookside Mezzanine Fund II, L.P.
c/o Gregory Foy

Brookside Mezzanine Partners

201 Tresser Blvd.; Suite 330
Stamford, CT 06901

Brookside Mezzanine Fund II, LP
c/o Choate, Hall & Stewart LLP
Attn: Andrew J. Hicky, Esq.

Two International Place

Boston, MA 02110

Brookside Mezzanine Fund III, L.P.
c/o Gregory Foy

Brookside Mezzanine Partners

201 Tresser Blvd., Suite 330
Stamford, CT 06901

BROWARD COUNTY TAX COLLECTOR
115 S ANDREWS AVE
FORT LAUDERDALE, FL 33302-9009

CA FLORIDA HOLDINGS, INC.
GATEHOUSE MEDAI WEST PALM BEACH-ADV
DALLAS, TX 75312

CANON SOLUTIONS
15004 COLLECTIONS CENTER DR
CHICAGO, IL 60693-0150

CENTRAL BULB INC.
1100 W. FAIRBANK AVE
WINTER PARK, FL 32789

CENTRAL FLORIDA EXPRESSWAY AUTHORITY
VIOLATION ENFORCE. SECTION
ORLANDO, FL 32858-5070

CENTRAL WINDOW CLEANING
P. O. BOX 1772
JUPITER, FL 33468
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 15 of 35

CHENEY BROS INC
ONE CHENEY WAY
RIVIERA BEACH, FL 33404

CIRCLE PLUMBING INC.
253 CENTER COURT
VENICE, FL 34285

CITY OF HALLANDALE BEACH
400 SOUTH FEDERAL HWY
HALLANDALE BEACH, FL 33009

CITY OF OCOEE
150 N. LAKESHORE DRIVE
OCOEE, FL 34761-2258

CITY OF PEMBROKE PINES UTILITY
PO BOX 269005
PEMBROOKE PINES, FL 33026

CITY OF WEST PALM BEACH
P.O BOX 3366
WEST PALM BEACH, FL 33402-3366

CITY OF WPB PUBLIC UTILITIES
PO BOX 30000
TAMPA, FL 33630-3000

CLEAR-VU OF VERO, INC.
1308 HOMETOWN DR
VERO BEACH, FL 32966

CORAL SPRINGS TRADE CENTER LTD
PO BOX 864302
ORLANDO, FL 32886-4902

Coral Springs Trade Center, LTD
2900 University Drive
Pompano Beach, FL 33065

COVERALL NORTH AMERICA INC
2955 MOMENTUM PLACE
CHICAGO, IL 60689
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 16 of 35

CUSTOM CULINARY, INC.
PO BOX 205922
DALLAS, TX 75320-5922

DADE PAPER CO
P.O. BOX 523666
MIAMI, FL 33152

Dania Live 1748, LLC
3333 New Hyde Park Road
Suite 100

New Hyde Park, NY 11042

DAVE'S PLUMBING INC
499 SE SEVILLE STREET
STUART, FL 34994

DAVID W. JORDAN LAKE COUNTY TAX COLLECTO
B..0, BOX S27
TAVARES, FL 32778

DAWN FOOD PRODUCTS INC
PO BOX 675024
DALLAS, TX 75267-5024

DAWN LOVELL, INC.
2721 SW 10TH STREET
OCALA, FL 34474

DDR CORP
DEPT. 109154 30352 38574
CHICAGO, IL 60673-1265

DDR Southeast Fountains, LLC
3300 Entrerprise Parkway
Beachwood, OH 44122

DEBRIKK WINDOW CLEANING, INC.
1240 DEAN STREET
ST. CLOUD, FL 34771

DEDICATEDIT
754 PARK AVE
LAKE PARK, FL 33403
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 17 of 35

DEE MARIA PLUMBING INC
4601 GEORGIA AVE
WEST PALM BEACH, FL 33405

Devnull Ocoee LLC
104 Avenue K East
Alamogordo, NM 88310

DEVNULL OCOEE LLC
C/O GRANDSTAFF COMMERCIAL
ORLANDO, FL 32803

Diversified Companies
6300 NE lst Avenue
Fort Lauderdale

DOUBLE T MULTI MEDIA LLC
P.O. BOX 771240
ORLANDO, FL 32877-1240

DOUBLEEAGLE
50 Lock Road
DEERFIELD BEACH, FL 33442

DOUG BELDEN, TAX COLLECTOR
PO BOX 30012
TAMPA, FL 33630-3012

DOVE AIR CONDITIONING & REFRIG. INC.
2581 JUPITER PARK DR # F 10
JUPITER, FL 33458

DSE ELECTRICAL SERVICES & MAINT INC
540 E. HORATIO AVE, STE 301A
MAITLAND, FL 32751

DU-ALL SEWER & DRAIN, INC.
509 SOUTH H STREET
LAKE WORTH, FL 33460

Duke Energy
PO Box 1004
Charlotte, NC 28201-1004
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 18 of 35

E&éT PLASTICS OF FLORIDA, INC.
45-45 37TH STREET
LONG ISLAND CITY, NY 11101

ECOLAB FOOD SAFETY SPECIALTIES, INC.
24198 NETWORK PLACE
CHICAGO, IL 60673-1241

EDENS LIMITED PARTNERSHIP
DEPARTMENT #2174
ATLANTA, GA 30353-6856

EDWARD DON COMPANY
2562 PAYSPHERE CIRCLE
CHICAGO, IL 60674

EEC ACQUISITIONS LLC
EEC ACQUISITION LLC
CHICAGO, IL 60674-8980

ENTERPRISE FM TRUST
CUSTOMER BILLING
KANSAS CITY, MO 64180-0089

Equity One (Florida Portfolio) LLC
One Independent Drive

Suite 114

Jacksonville, FL 32202

ESPRIT VENTURES LLC
PO BOX 530655
DEBARY, FL 32753-0655

EVERS PROFESSIONAL WINDOW CLEANING LLC
4180 WASHINGTON LINE UNIT #103
NAPLES, FL 34116

Excel Trust L.P.
10920 Via Frontera
Suite 220

San Diego, CA 92127

FAEGRE DRINKER BIDDLE & REATH LLP
2200 WELLS FARGO CENTER
MINNEAPOLIS, MN 55402-3901
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 19 of 35

FARMER & IRWIN CORP
3300 AVENUE K
RIVIERA BEACH, FL 33404

FEDERAL EXPRESS CORP
P.O. BOX 660481
DALLAS, TX 75266-0481

FLAYCO PRODUCTS, INC.
P.O BOX 15967
TAMPA, FL 33684

FLORIDA PUBLIC UTILITY
P.O. BOX 21377
SALISBURY, MD 21802-2137

FLORIDA RESTAURANT & LODGING ASSOCIATION
P.O: BOX 17/9
TALLAHASSEE, FL 32302-1779

FORERUNNER TECHNOLOGIES INC
150-M EXECUTIVE DRIVE
EDGEWOOD, NY 11717

GARDA CL SOUTHEAST INC
2000 NW CORPORATE BLVD
BOCA RATON, FL 33431

GATOR ELECTRIC AND COMMUNICATIONS INC
2101 SOUTH MILITARY TRAIL
WEST PALM BEACH, FL 33415

GEORGE'S PAINT & HARDWARE, INC.
4616 SOUTH DIXIE HWY
WEST PALM BEACH, FL 33405

GIELOW PICKLES INC
5260 MAIN STREET
LEXINGTON, MI 48450

GORDON FOOD SERVICE INC
2850 NW 120 TERR
MIAMI, FL 33167
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 20 of 35

GRAY ROBINSON PA
301 E. PINE STREET, SUITE 1400
ORLANDO, FL 32802

GREASE GUARD LLC
2019 CORPORATE LANE STE 119
NAPERVILLE, IL 60563

HAUSER CONSTRUCTION GROUP
4076 WEST BROWARD BLVD
PLANTATION, FL 33317

Highwoods Realty Limited Partnership
3100 Smoketree Court

Suite 600

Raleigh, NC 27604

HIGHWOODS REALTY LIMITED PARTNERSHIP
P.O BOX 406396
ATLANTA, GA 30384

HOMETOWN NEWS
PO BOX 850
FORT PIERCE, FL 34954

HON. RUTH PIETRUSZEWSKI
MARTIN CTY TAX COLLECTOR
STUART, FL 34994

HOSPITALITY RESOURCE SUPPLY, INC.
499 N.STATE RD.434, STE.1005
ALTAMONTE SPRINGS, FL 32714

INFINITE ENERGY
P.O BOX #71247
CHARLOTTE, NC 28272-1247

INFINITY SERVICE PLUMBING INC
9828 TATTERSALL AVE
ORLANDO, FL 32817

IPFS CORPORATION
24722 NETWORK PLACE
CHICAGO, IL 60673-1247
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 21 of 35

IRT PARTNERS LP
PO BOX 740462
ATLANTA, GA 30374-0462

JAMESTOWN PCS LP

Ponce City Market

675 Ponce de Leon Avenue, N.E.
7th Floor

Atlanta, GA 30308

JAMESTOWN PCS LP
PO BOX 54834
NEW ORLEANS, LA 70154

JOE G. TEDDER TAX COLLECTOR
TAX COLLECTOR, POLK COUNTY
BARTOW, FL 33831-2016

JOHNSON CONTROLS SECURITY SOLUTIONS
PO BOX 371994
PITTSBURGH, PA 15250-7994

KELLY'S FOODS
P.O. BOX 770187
WINTER GARDEN, FL 34777

KEN GREGORY PRODUCE, INC.
570 11TH COURT
VERO BEACH, FL 32962

KETER ENVIROMENTAL SERVICES INC
P.O BOX 417468
BOSTON, MA 02241-7468

L & J ASSOCIATES
P.O. BOX 6635
WEST PALM BEACH, FL 33405

L&B CIP Glades Plaza, LLC
302 Datura Street

Suite 100

West Palm Beach, FL 33401
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 22 of 35

L&J Associates L.L.P.
P.O. Box 6635
West Palm Beach, FL 33405

LAKE APOPKA NATURAL GAS DISTRICT
POST OFFICE BOX 850001
ORLANDO, FL 32885-0023

LIFE SAFETY MANAGEMENT
2017 CORPORATE DRIVE
BOYNTON BEACH, FL 33426

LIGHT BULBD UNLIMITED
6203-B W. SAND LAKE ROAD
ORLANDO, FL 32819

M.B.K. INC
10400 NW 27TH DRIVE
WILDWOOD, FL 34785

MASCOT PECAN SHELLING CO INC
PO BOX 760
GLENVILLE, GA 30427

MC Financing SPV I, LLC

c/o Monroe Capital LLC

Attn: TooJay's Portfolio Manager
331 S. Wacker Dr.; Suite 6400
Chicago, IL 60606

MC Financing SPV I, LLC

c/o Much Shlist, P.C.

Attn: J. Eric Guth

191 N. Wacker Dr.; Sutie 1800
Chicago, IL 60606

MBEEKS PLUMBING INC
5555 US HIGHWAY 1
VERO BEACH, FL 32967

MESTROW INSURANCE SERVICES INC.
29278 NETWORK PLACE
CHICAGO, IL 60673-1292
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 23 of 35

MGC SYSTEMS CORP
3801 NORTH 29TH AVE
HOLLYWOOD, FL 33020

MONKEY MEDIA SOFTWARE
502-815 HORNBY STREET
VANCOUVER, BC V6Z2E6

Monroe Capital Corporation

c/o Monroe Capital LLC

Attn: Toojay's Portfolio Manager
331 S. Wacker Dr., Suite 6400
Chicago, IL 60606

Monroe Capital Corporation
c/o Much Shelist, P.C.

191 North Wacker Drive
Suite 1800

Chicago, IL 60606

Monroe Capital Private Credit Fund I LP
c/o Monroe Capital LLC

Attn: TooJay's Portfolio Manager

331 S. Wacker Dr.; Ste 6400

Chicago, IL 60606

Monroe Capital Private Credit Fund I LP
c/o Much, Shlist, P.c.

Attn: J. Eric Guth

191 N. Wacker Dr.; Suite 1800

Chicago, IL 60606

Monroe Capital Private Credit Fund II
(Unleveraged) LP

c/o Monroe Capital

331 S. Wacker Dr., Ste 6400

Chicago, IL 60606

Monroe Capital Private Credit Fund II
(Unleveraged) LP

c/o Much Shelist, P.C.

191 N. Wacker Dr., Ste 1800

Chicago, IL 60606
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 24 of 35

Monroe Capital Private Credit Fund II LP
c/o Monroe Capital LLC

Attn: TooJay's Portfolio Manager

331 S. Wacker Dr., Suite 6400

Chicago, IL 60606

Monroe Capital Private Credit Fund II LP
c/o Much Shelist, P.C.

Attn: J. Eric Guth

191 N. Wacker Dr., Suite 1800

Chicago, IL 60606

Monroe Capital Private Credit Fund III
(Unleverage) LP

c/o Monroe Capital LLC

331 S. Wacker Dr., Ste 6400

Chicago, IL 60606

Monroe Capital Private Credit Fund III
(Unleveraged) LP

c/o Much Shelist, P.C.

191 N. Wacker Dr.; Ste 1800

Chicago, IL 60606

Monroe Capital Private Credit Fund III L
c/o Monroe Capital LLC

331 S. Wacker Dr., Ste 6400

Chicago, IL 60606

Monroe Capital Private Credit Fund III L
c/o Much Shelist, P.C.

Attn: J. Eric Guth

191 N. Wacker Dr., Ste 1800

Chicago, IL 60606

Monroe Private Credit Fund A LP
c/o Monroe Capital LLC

Attn: TooJay's Portfolio Manager
331 S. Wacker Dr.; Ste 6400
Chicago, IL 60606

Monroe Private Credit Fund A LP
c/o Much Shlist, P.C.

Attn: J. Eric Guth

191 N. Wacker Dr.; Ste 1800
Chicago, IL 60606
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 25 of 35

NAPLES DAILY NEWS
PO BOX 1412
CHARLOTTE, NC 28201-1412

NATIONAL STAINLESS, INC.
2732 JOSEPH STREET
ORLANDO, FL 32806

NEOTEC PEST ELIMINATION INC.
4706 CHIQUITA BLVD S SUITE 200
CAPE CORAL, FL 33914

NEW CARBON COMPANY LLC
PO BOX 129
CONCORDVILLE, PA 19331

NIAGARA DISTRIB. INC
3701 N. 29TH AVENUE
HOLLYWOOD, FL 33020

NUCO2 INC
P.O. BOX 9011
STUART, FL 34995-9011

Oakwood Square, LLC
1221 Main Street
Suite 1000
Columbia, SC 29201

ORANGE COUNTY TAX COLLECTOR
ORANGE CTY TAX COLLECTOR
ORLANDO, FL 32854

ORANGE COUNTY VIOLATIONS
VIOLATIONS PROCESSING CENTER
ORLANDO, FL 32886-4681

ORLANDO BUSINESS JOURNAL
P.O BOX 403844
ATLANTA, GA 30384

ORLANDO SENTINEL COMMUNICATIONS CO, LLC
P.O. BOX 100608
ATLANTA, GA 30384-0608
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 26 of 35

ORLANDO UTILITIES COMM
PO BOX 31329
TAMPA, FL 33631-3329

PACKAGING CORP OF AMERICAN
36603 Treasury Center
Chicago, IL 60694-6600

PALM BEACH FIRE RESCUE
OFFICE OF FIRE PREVENTION AND LIFE SAFET
PALM BEACH, FL 33480

PALM BEACH OUTLETS HOLDINGS LLC
PO BOX 9468
NEW YORK, NY 10087-9468

Palm Beach Outlets I, LLC
230 Park Avenue

12th Floor

New York, NY 10169

PALM BEACH PLUMBING
2501 WESTGATE AVE #1
WEST PALM BEACH, FL 33409

PIERSON GRANT PUBLIC RELATIONS INC
6451 NORTH FEDERAL HIGHWAY
FORT LAUDERDALE, FL 33308

PITNEY BOWES GLOBAL FINANCIAL SERVICES L
PO BOX 371874
PITTSBURGH, PA 15250-7874

PITSCH PLUMBING SERVICE INC
3704 SE 36TH AVE
OCALA, FL 34471

PIVOTAL UTILITY HOLDINGS INC
PO BOX 5410
CAROL STREAM, IL 60197-5410

PLANTIQUE, INC.
P.O. BOX 541657
LAKE WORTH, FL 33454-1657
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 27 of 35

PP OMNI VENTURES LLC
117 HIGHBRIDGE ST
FAYETTEVILLE, NY 13066

PP Omni Ventures, LLC
15951 SW 41st Street
Suite 800

Davie, FL 33331

PR Mercato, LLC

7 Giralda Farms
3d Floor

Madison, NJ 07940

PRECISION WASTE SOLUTIONS, LLC
8118 JEWELLA AVENUE
SHREVEPORT, LA 71108

PREMIER PRODUCE CENTRAL FLORIDA LLC
640 DISTRIBUTION DRIVE
MELBOURNE, FL 32904

PRINT BASICS, INC.
1059 SW 30TH AVENUE
DEERFIELD BEACH, FL 33442

PRISA LHC LLC
PO BOX 732937
DALLAS, TX 75303

PRLHC MERCATO RETAIL 454802
PO BOX 732937
DALLAS, TX 75303

PROFECTIO INC
P.O BOX 7845
NAPLES, FL 34101

PROFESSIONAL IMAGES
3804 BURNS ROAD #A
PALM BEACH GARDENS, FL 33410

PUNCHH INC
1875 S GRANT STREET #810
SAN MATEO, CA 00094-4402
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 28 of 35

PURATOS CORPORATION
11190 NW 25TH STREET
SWEETWATER, FL 33172

QOSR AUTOMATIONS INC
2301 STANLEY GAULT PARKWAY
LOUISVILLE, KY 40223

OZINA SPECIALITY FOODS, INC.
P.O BOX 32187
NEW YORK, NY 10087-2187

R.L. SCHREIBER INC
P.O BOX 95000-5970
PHILADELPHIA, PA 19195-5970

RED ROCK REGENCY LLC
2440 SE FEDERAL HWY
STUART, FL 34994

Regency Centers Corporation
One Independent Drive

Suite 114

Jacksonville, FL 32202

RESTAURANT MAGIC SOFTWARE
4010 W. BOY SCOUT BLVD
TAMPA, FL 33607

RESTAURANT WAREHOUSE
3555 N. ANDREWS AVENUE
OAKLAND PARK, FL 33309

RETAIL DATA SYSTEMS
6861 SW 196TH AVE
FT LAUDERDALE, FL 33332

RIVERSIDE PAPER CO., INC.
P.O. BOX 133650
HIALEAH, FL 33013

RK Centers, LLC

17100 Collins Avenue

Suite 225

Sunny Isles Beach, FL 33160
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 29 of 35

RK HALLANDALE I LLC
17100 COLLINS AVE SUITE 225
SUNNY ISLES BEACH, FL 33160

ROBERT ERNESTON PRODUC
630 SE FLAGLER AVENUE
STUART, FL 34994

ROTOR ROOTER SEWER/DRN CHICAGO
5672 COLLECTIONS CENTER DR
CHICAGO, IL 60693

ROYAL CUP INC
P.O. BOX 841000
DALLAS, TX 75284-1000

ROYAL WINDOW CLEANING
PO BOX 690
BOYNTON BEACH, FL 33425

RPP Palm Beach Property LP
33 Boylston Street

Suite 3000

Chestnut Hill, MA 02467

RPP PALM BEACH PROPERTY LP
PO BOX 847369
BOSTON, MA 02284-7369

RSM US LLP
5155 PAYSPHERE CIRCLE
CHICAGO, IL 60674

Saul Holdings Limited Partnership
7501 Wisconsin Avenue

Suite 1500E

Bethesda, MD 20814

SAUL HOLDINGS LIMITED PARTNERSHIP
PO BOX 38042
BALTIMORE, MD 21297-8042

SCALISI PRODUCE CO INC
JACKT. SCALIST WHOLESALE
WEST PALM BEACH, FL 33411
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 30 of 35

SEABREEGE PUBLICATIONS
1102 WEST INDIANTOWN RD
JUPITER, FL 33458

SECO ENERGY
DEPT #3035
ORLANDO, FL 32885-3035

SEMINOLE COUNTY TAX COLLECTOR
P.O BOX 630
SANFORD, FL 32772-0630

SENTINEL BENEFITS GROUP
100 QUANNAPOWITT PARKWAY
WAKEFIELD, MA 01880

SHOES FOR CREWS, INC.
P.O BOX 734176
Chicago, IL 60673-4176

SHOPCORE PROPERTIES LP
P.O. BOX 27324
SAN DIEGO, CA 92198-1324

SHRED IT
28883 NETWORK PLACE
CHICAGO, IL 60673-1288

SKY'S THE LIMIT WINDOW CLEANING INC
11096 52ND RDN
ROYAL PALM BEACH, FL 33411

SNAGAJOB
32978 COLLECTIONS CENTER DRIVE
CHICAGO, IL 60693-0329

SOUTH FLORIDA GAY NEWS.COM, INC
2520 N. DIXIE HIGHWAY
WILTON MANORS, FL 33305

SOUTHEASTERN PROTECTIO
1681 EE. WILLIAMSON RD
LONGWOOD, FL 32779
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 31 of 35

Southgate Mall Owner LLC
c/o Westfield, LLC

2049 Century Park East
4ist Floor

Los Angeles, CA 90067

SOUTHGATE MALL OWNER LLC
PO BOX 57186
LOS ANGELES, CA 90074-7186

SOUTHWASTE DISPOSAL LLC
P.O. BOX 53988
LAFAYETTE, LA 70505-3988

SPC Regency, LLC

2440 SE Federal Highway
Suite 600

Stuart, FL 34994

STALMIC DISTRIBUTORS
PO BOX 177
TOWNSEND, GA 31331

STAPLES BUSINESS ADVANTAGE
POBOX 105748
ATLANTA, GA 30348-5748

STARR MECHANICAL
5011 BATTEN PLACE
EDGEWOOD, FL 32809

STATE WATER HEATERS
12610 COLLECTION CENTER DRIVE
CHICAGO, IL 60693-0120

STEPHENS DISTRIBUTING COMPANY
185 ANGLERS AVENUE
FT.LAUDERDALE, FL 33312

STERLING VALUE ADD INVESTMENTS III LLC
L&B CIP GLADES PLAZA LLC
AUSTIN, TX 78720-9372
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 32 of 35

SUMTER COUNTY TAX COLLECTOR
SUMTER CTY TAX COLLECTOR
BUSHNELL, FL 33513-6128

SUNNY FLORIDA DATRY
P.O BOX 5085
TAMPA, FL 33675-5085

SUNNY MORNING FOODS
5330 N.W. 35TH AVENUE
FORT LAUDERDALE, FL 33309

SVAP III BLUFFS SQUARE LLC
SVAP III BLUFFS SQUARE LLC
WEST PALM BEACH, FL 33401

SYNERGI PARTNERS
P.O BOX 5599
FLORENCE, SC 29502-5599

SY¥SCO FOOD SERVICES
1999 MARTIN LUTHER KING BLVD
RIVIERA BEACH, FL 33404

TASC
PO BOX 88278
MILWAUKEE, WI 53288-0001

TECO PEOPLES GAS
PO BOX 31318
TAMPA, FL 33631-3318

TERRYBERRY COMPANY LLC
2033 OAK INDUSTRIAL DRVE N.E
GRAND RAPIDS, MI 49505

THE ICEE COMPANY
PO.BOX 515723
LOS ANGELES, CA 90051-5203

THE VILLAGES GOLF CARS
700 DUCK LAKE ROAD
THE VILLAGES, FL 32159
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 33 of 35

The Villages Operating Company
3619 Kiessel Road
The Villages, FL 32163

THREE ATLANTA LLC
550 PHARR RD SUITE 900
ATLANTA, GA 30305

TREASURE COAST NEWSPAPERS
PO BOX 1410
CHARLOTTE, NC 28201-1410

TROPICAL NATURE INC
5008 W. LINEBAUGH AVE STE 3
TAMPA, FL 33624-5005

Truist Bank
200 West Second Street
Winston Salem, NC 27101

TWC SERVICES, INC.
PO BOX 1612
DES MOINES, IA 50306-1612

U.S. FOODSERVICE INC
P.O. BOX 281838
ATLANTA, GA 30384

ULINE
ATTN: ACCOUNTS RECEIVABLE
CHICAGO, IL 60680-1741

ULTIMATE POWER WASHING SYSTEMS
1856 N. NOB HILL RD #203
PLANTATION, FL 33322

UNITED REFRIGERATION, INC.
3730 NE 44TH STREET
OCALA, FL 34479

US MICRO
900 BELVEDERE ROAD
WEST PALM BEACH, FL 33405
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 34 of 35

VIEWPOST HOLDINGS LLC
SNAP SOLUTIONS LLC
MIDLOTHIAN, VA 23113

VINYL DOCTOR SYSTEMS
P.O. BOX 32086
PALM BEACH GARDENS, FL 33420

WASHINGTON PRIME GROUP LP
MSC #7557
NASHVILLE, TN 37241-7557

Washington Prime Group, LP
413 N. Alafaya Trail
Orlando, FL 32828

WEINGARTEN NOSTAT INC
P.O BOX 924133
HOUSTON, TX 77292-4133

Weingarten Realty Investors
2600 Citadel Plaza Drive
Suite 125

Houston, TX 77008

WHITE'S PROFESSIONAL WINDOW CLEANING SER
PO BOX 8725
CORAL SPRINGS, FL 33075

WINDOW GANG
1732 S. CONGRESS AVE STE 305
PALM SPRINGS, FL 33461

WOODFIELD REGENCY INC
RE5009
HICKSVILLE, NY 11802-6149

Woodfield Regency, Inc.
2001 Ross Avenue

Suite 3400

Dallas, TX 75201
Case 20-14792-EPK Doc1-2 Filed 04/29/20 Page 35 of 35

WRI Wellington Green, LLC
2600 Citadel Plaza Drive
Suite 125

Houston, TX 77008

WI FLORIDA VENTURES LLC
P.O. BOX 924133
HOUSTON, TX 77292-4133

ZENITH INSURANCE
PO BOX 9055
VAN NUYS, CA 91499-4076
